Title: To Benjamin Franklin from William Bache, 16 March 1783
From: Bache, William
To: Franklin, Benjamin


Dear GrandpapaPhiladelphia March the 16 1783
I embrace this opportunity of letting you know that Papa is going to Passy to wait upon you home to Philadelphia; My Sister is going to boarding School to Miss Beckwith; there is a refugee Rowgally taken and brought in here. Bob says he is very glad to hear that you are in A good State of health. There are two French Frigates going out to Fight two British ones. I am going to latin School two morrow. I hope that Beny can read My letter. I See that he can write English, my Sister wants some Babys some Gloves & some Shoes & a little Sofa too for her & her Baby. Please to lett me know if Benny is well. My Sister Deborah speaks a little Bad English. I must not say Scotch for fear of affending Beny. She Calls baby barbie & many Comical words. My Mama has wrote you A letter, my Papa & mama received Bennys Pictures, the People talk of Peace we had A dog named Juno but She is lost, Carlo is alive, but Pompy is Dead, we have A dog that is Juno’s Sister her name is Fanny, She is Papa’s favourite dog, that he takes ahunting with him. She is of the same breed as carlo, Betsy Louis Deborah & my Self are very well & they Send their love to you.
I am your most affectionate Grand Child
William Bache
 
Addressed: To / Benjamin / Franklin Esqr.
